Citation Nr: 1220247	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  06-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for residuals of surgery, dorsal nerve entrapment, left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 through October 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, it has been returned to the Board for appellate consideration.  

When this case was last before the Board it included the issue of entitlement to service connection for dorsal nerve entrapment, right foot.  That issue was also remanded in May 2010.  In a May 2011 rating decision, the AMC granted service connection for dorsal nerve entrapment, right foot, and assigned an initial disability rating and effective date.  The Veteran has not initiated an appeal of that decision.  As the benefit sought has been granted, the appeal has been resolved, and because there is no appeal of any downstream issue, no issue involving his right foot dorsal nerve entrapment is before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The May 2011 rating also increased from 10 percent to 20 percent the evaluation assigned to residuals of surgery, dorsal nerve entrapment, left foot, effective November 16, 2004.

In March 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

The Veteran's residuals of surgery, dorsal nerve entrapment, left foot, have never resulted in more than moderately severe injury of his foot, any paralysis, any neuralgia, more than moderate neuritis of the left peroneal nerve or its branches, or any residual symptoms of the surgical scar.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for residuals of surgery, dorsal nerve entrapment, left foot have not been met for any time since the Veteran filed his claim in November 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.123, 4.124, 4.124a Diagnostic Codes 8521, 8621, 8721, 8522, 8622, 8722, 8523, 8623, 8723; 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5282, 5284; 38 C.F.R. § 4.118 Diagnostic Codes 7801-7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal is of the rating decision that granted the Veteran's claim of entitlement to service connection for his left foot disability and assigned an initial disability rating.  For service-connection claims, VCAA notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2004 and March 2010.  The December 2004 letter provided all required notice other than notice addressing disability ratings and effective dates.  The March 2010 letter provided this notice.  

Although the notice with regard to assignment of disability ratings and effective dates was not provided until after the initial adjudication by the RO, the Board finds such timing defect has not resulted in prejudice to the Veteran.  The defect was cured by the March 2010 letter and subsequent readjudication of his claim by the AMC in the May 2011 rating decision and supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (explaining that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC has obtained VA and service treatment records, including records from a private provider who provided services to the Veteran at the direction of the service organization.  VA afforded the Veteran examinations in December 2004 and June 2010.  Although the earlier examination did not include review of the Veteran's claims file, the Veteran provided the examiner with an accurate history of his disability.  The June 2010 examination included review of the claims file as well as an extensive interview with the Veteran.  Both examiners provided a sufficiently detailed description of the Veteran's disability, both relied on sufficient relevant medical history, and, to the extent that an opinion was required, both examiners provided sufficient analyses.  The examinations were therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In the May 2010 Remand, the Board directed that the Veteran was to be provided an examination of his left foot to identify the neurological symptoms of his service-connected left foot disability and to provide specific detailed findings of that disability.  The Board also directed that the RO must then readjudicate the claim.  Based on the facts described in the preceding paragraphs, the Board concludes that there has been compliance with its May 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Disability Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

II. A.  Factual Background

Service connection for residuals of surgery, dorsal nerve entrapment, left foot, was established in the March 2005 rating decision on appeal.  At that time the RO assigned a 10 percent disability rating effective November 16, 2004, the date VA received his claim of entitlement to compensation benefits for that condition.  In a May 2011 rating decision, the AMC increased the rating to 20 percent, effective from November 16, 2004.  

Service treatment records have been reviewed but do not provide evidence as probative as later VA treatment records and examination reports as to the severity of his disability since he filed his claim in 2004.  For example, service treatment records document that he complained of heel pain early during service, was found to have a ganglion cyst/lump on the top of his foot causing significant pain when using swimming fins, and complained of dorsal foot pain.  A private medical provider report documents that in August 2002 the Veteran underwent release of deep peroneal nerve entrapment with excision of the extensor hallucis brevis muscle belly.  All treatment records and examination reports discussed in this Board decision are VA records and reports unless otherwise stated. 

Post service, the earliest relevant evidence is a December 2004 VA compensation and pension (C&P) examination report.  The examiner did not have the Veteran's claims file to review for that examination.  Medical history provided by the Veteran included that the private surgeon who performed the in-service surgery informed him that what he had was not a ganglion cyst but rather nerve entrapment involving tendons wrapped around the nerves in his foot.  

As to symptoms, the Veteran reported suffering an ache and tingling-type pain in the dorsal aspect of his left foot as well as pain in the heel of the foot.  Both the heel and dorsal foot pain were described as radicular; radiating up the lower extremity.  He reported that his foot sometimes became red and hot and that wearing certain shoes was painful.  He denied flare-ups.  He reported that his symptoms had not affected his usual occupation or the activities of daily living.  However, he also reported that standing, walking, and running caused pain.  He reported that his left foot was never pain free and that on occasion he had an electrical-type severe pain when stepping off of a curb.  

Physical examination revealed a steady gait and the ability to balance on his toes and heels but balancing on his heels resulting in radicular pain.  His joints were cool to the touch, both feet were sensate, there was a scar on his left foot with slight pain on palpation of the area of the scar and slightly medial to that area.  There was also slight pain on deep palpation of the first metatarsal.  Ankle dorsiflexion was to 20 degrees, plantar flexion was to 45 degrees, and he was able to freely rotate his ankle in a 360 arc.  Repeated dorsiflexion and planter flexion did not cause pain, weakness, fatigue, or lack of coordination.  Motor function was decreased in the left foot against resistance to a 4 out of 5 of the metatarsals themselves.  Diagnosis was chronic pain in his heel and the dorsal aspect of his foot.  His foot was normal on x-ray.  

There are numerous treatment entries from late 2005 and early 2006 that address his left foot condition.  Podiatry clinic referred him for an electromyography (EMG) consult and in October 2005 nerve conduction studies (NCS) were conducted. The NCS report documents his report of dorsal foot numbness and heel pain.  It was observed at this point that there was mild clawing of the toes.  NCS revealed left superficial peroneal to dorsum of foot delayed latency and borderline normal amplitude and left peroneal to the extensor digitorum brevis showed delayed latency and markedly reduced amplitude; nerve conduction velocity was within normal limits.  These results also included that tibial nerve studies were normal; the only notable comment being that there were delayed latencies due to foot morphology for both feet but the delay was consistent with the longer distance.  

In his November 2005 notice of disagreement, the Veteran contended that his heel pain and his dorsal foot symptoms were separate claims.  

December 2005 neurology notes document the neurologist's statement that history and examination are probably most consistent with a peripheral neuropathy with focal symptoms related to trauma and compression.  January 2006 podiatry notes referred to the NCS results as showing entrapment injury at the peripheral nerve, deep plantar branch and superficial branch.  May 2006 neurology notes document clinical examination for neurological symptoms of both his upper and lower extremities.  The clinician stated an impression of progressive small fiber neuropathy.  May 2010 primary care notes document the Veteran's report of foot pain.  He also reported back and knee pain.  Assessment was peripheral neuropathy.  

During the Board hearing, the Veteran testified as to the pain and coldness of his foot.  He testified that the neurologist who treated him told him that in 80 percent of cases physicians could not find the cause of neuropathy.  He also testified that the in-service surgical treatment for the nerve entrapment did not solve the problem, and that his current symptoms included freezing cold, curling of the toes, and pain.  As to his current activities, the Veteran reported that he was attending school on-line, and that he works full time as a water delivery person.  His spouse testified to the effect that the Veteran complains of significant foot pain.  The Veteran also testified that he had heel pain early in his enlistment.  

Pursuant to the Board's May 2010 Remand, the Veteran underwent another C&P examination in June 2010.  The examiner indicated in the report that the claims file had been reviewed and documented the results of an extensive interview with the Veteran.  

Symptoms reported by the Veteran included shooting pain, numbness, and tingling of his left foot and toes since 2002.  He reported that, as of the time of the examination, he suffered from pain of the dorsal aspect of his foot and his heel, that his toes are curled, and his foot feels cold.  He reported that he has pain on the dorsal surface with prolonged walking, standing, or wearing shoes to a level of 6 on an increasing scale of 1 to 10; even when sitting at rest he has a pain level of 4.  He reported that the numbness and tingling are constant but increase in severity with prolonged walking or standing.  He reported that the cold sensation is always present and never changes.  He also reported redness, tenderness, stiffness, weakness, and instability of his foot but denied warmth.  He reported pain flare ups three times per week to a level of 8 or 9 that last for the remainder of the day upon which they begin.  He reported that he continues to function during the flare ups.  

As to functional limitations, he reported that his symptoms do not interfere with bathing or dressing but he has difficulty kneeling down with his feet extended.  He also reported that he has difficulty climbing a ladder or walking up a hill.  He reported that he is unable to wear steel toe boots at work because of pain and because his toes are curled.  He reported that he has difficulty carrying weight or pushing a cart.  

Physical examination revealed range of motion of his ankle of 0 to 40 degrees of dorsiflexion with no pain.  Left plantar flexion was from 0 to 40 degrees with pain.  He had inversion from 0 to 20 degrees and eversion from 0 to 40 degrees with pain.  He had increased pain with repetitive range of motion; he had no increased weakness, decreased endurance, or incoordination following repetitive range of motion.  

His arch was well maintained, there was good alignment of his Achilles tendon and heel, he had no unusual corns or calluses, was not wearing shoe inserts, and shoe wear was equal for both feet.  He did have hammertoes on both feet involving the 2nd, 3rd, and 4th toes.  Strength was 5 out of 5 with giving away secondary to pain.  There was tenderness to palpation of the toes, dorsal surface, arch, heel, and medial lateral aspect of both feet.  

He had a scar on the dorsal surface of the left foot which was 5.5 centimeters long and 3 millimeters wide.  The scar was without elevation, depression, inflammation, ulceration, edema, or keloid formation; and without adherence to underlying tissue.  There was no associated tissue damage.  The scar did not cause decreased function or decreased range of motion.  His gait was unsteady and slightly guarded but he was able to walk on his heels and toes and tandem walk.  

Sensation to monofilament was diminished in his left foot with the exception of the great toe.  Vibratory sensation was also diminished.  Patellar reflexes were 2 plus and Achilles tendon reflexes were 1 plus.  The examiner included a section reviewing the electrodiagnostic testing conducted in October 2005 and included the text of the nerve conduction studies.  The examiner also listed that the neurologists impression was that symptoms and findings were most consistent with progressive small fiber neuropathy.  

The examiner diagnosed dorsal entrapment of the left foot with subsequent release and persistent symptoms of pain, numbness, tingling in the left foot.  As to the claimed radiating pain into the bilateral anterior shins, the examiner stated that there was no clinical, radiological, or claims file evidence to support such a finding.  The examiner also provided a diagnosis of "[l]eft foot scar secondary to release of dorsal nerve entrapment of the left foot with no residuals."  Finally, the examiner diagnosed bilateral small fiber neuropathy of the foot per the neurologist findings.  The examiner stated that this was at least as likely as not secondary to the symptoms in service.  

The examiner then specifically stated that he was addressing the requested information; which, the Board notes was part of its Remand directives.  The examiner stated that the nerves involved are the peroneal nerves, that there was no atrophy noted and that weakness - strength was 5 out of 5 with slight giving way due to pain.  As to whether the Veteran had mild, moderate, or severe incomplete paralysis, or complete paralysis, of the nerve involved, the examiner stated that there was no paralysis noted.  

The examiner then addressed limitation of activity imposed by the left foot disability as viewed in relation to the medical history and considered from the point of view of the Veteran working or seeking work.  Here, the examiner recounted that the Veteran reported pain, numbness, tingling, cold sensation, and anterior shin pain that did not interfere with bathing or dressing, that the Veteran does not do his own cooking or laundry, but that he does have difficulty climbing a ladder, walking up a hill, or doing home maintenance.  He also reiterated that the Veteran reports that he is unable to wear steel toed boots at work because of the foot pain and the curling of his toes.  The examiner stated that flare ups and extended use would add minimal additional functional limitations beyond those already discussed.  

Also reviewed by the Board was the Veteran's VA Rehabilitation folder.  A counseling record from March 2009 indicates that the Veteran had both service-connected and nonservice-connected disabilities, including his foot problems, posttraumatic stress disorder, and hernia.  Factors that presented vocational impairments included difficulties with balance, limited lifting, twisting, pulling, and climbing, limited walking and standing for long periods of time.  The record includes that he has had to take time off work and not been able to perform the essential functions of his job.  


II. B.  Analysis

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from the initial grant of compensation benefits; the Board has therefore considered whether separate ratings for different periods of time from the date the Veteran filed his claim to the present are warranted, based on the facts found.  This practice of assigning ratings is referred to as assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the March 2005 rating decision, the RO listed a diagnostic code designation of 5099-5020.  This indicates that the RO considered his condition to be a condition not listed in the rating schedule and therefore rated disability due to the condition by analogy.  38 C.F.R. § 4.27 (2011).  The "5099" part of the designation identified the condition as an acute, subacute, or chronic disease of the musculoskeletal system and the "5020" part of the designation indicated that the disability was rated as analogous to synovitis.  In the May 2011 rating decision, the AMC indicated that it had rated the disability under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5284, which is the criteria for rating "foot injuries, other."  

The evidence shows that whether his condition is referred to as peripheral neuropathy or in other language, all neurological symptoms of his left foot are part of his service-connected disability.  This the Board has determined from the June 2010 examiner's diagnosis that the bilateral small fiber neuropathy is as likely as not secondary to symptoms in service.  After reviewing the facts of this case, the Board concludes that the Veteran's disability of the left foot is neurological.  It has therefore considered the rating criteria that the RO and AMC considered but has also considered the criteria for rating neurological conditions as well as the criteria for rating his surgical scar, which is part of his service connected disability.  

Criteria for rating neurological disability are found at 38 C.F.R. § 4.124a.  The percentages under that section are used for rating paralysis, neuralgia and neuritis.  38 C.F.R. § 4.123, 4.124, 4.124a.  Diagnostic Codes that begin with "85," such as 8521, are for paralysis; those that begin with "86," such as 8621, are for neuritis; and those that begin with "87," such as 8721, are for neuralgia.  Here, the podiatrist stated in January 2006 that the October 2005 NCS revealed that the Veteran had disability of the superficial and deep branches of the peroneal nerve of his left lower extremity.  Given the Veteran's reported symptoms and identification of the nerves involved, separate ratings under Diagnostic Code 8522, 8622, and 8722 (superficial peroneal nerve) and 8523, 8623, and 8723 (deep peroneal nerve) or one rating under Diagnostic Code 8521, 8621, or 8721 (common peroneal nerve) have been considered.  

The June 2010 examiner's statement regarding paralysis is evidence against assigning a rating based on any degree of paralysis given that the examiner specifically addressed whether there was mild, moderate, or severe incomplete paralysis as well as complete paralysis and concluded that there was no paralysis present.  Although the Veteran has not been specifically diagnosed with neuritis or neuralgia, the Board finds that it must consider whether ratings are warranted for those conditions.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain - at times excruciating, is rated on the same scale provided for the injury of the nerve involved.  38 C.F.R. § 4.123.  Similarly, neuralgia, characterized usually by a dull and intermittent pain of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran has not been diagnosed with either neuritis or neuralgia.  He has not reported intermittent pain.  Hence, a rating is not for application based on neuralgia.  He has consistently reported constant pain and has reported, and been found to have, sensory disturbances involving his left foot.  Given his reported symptoms, the Board now turns to a discussion of whether an a higher rating is warranted based on neuritis of the peroneal nerve or its branches.  

The examination reports show that the Veteran has no muscle atrophy or loss of reflexes associated with his service-connected left foot condition.  He does, however, have constant pain that varies in intensity.  After considering the medical findings as well as the Veteran's descriptions of his symptoms, the Board concludes that his disability approximates a rating analogous to moderate incomplete paralysis by application of § 4.123, but no higher.  If rated under Diagnostic Code 8621, this would result in a 20 percent rating, if separate ratings were assigned under Diagnostic Codes 8622 and 8623, the result would be two 10 percent ratings.  In neither case would it result in an increase in the rating already assigned.  

At this point the Board must explain that it would be improper to assign ratings under criteria for neurological disability as well as criteria for orthopedic disability under the facts of this particular case.  The Veteran has one set of manifestations - pain, cold sensation, and numbness.  He does not have loss of range of motion or any other orthopedic manifestations.  Therefore, providing ratings under orthopedic and neurological codes, for example under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for foot injuries and for neuritis of the peroneal nerve or branches thereof, would amount to compensating him twice for the same disability; an impermissible practice known as "pyramiding."  See 38 C.F.R. § 4.14.  The Board addresses his hammertoes further along in this discussion.  

The Board will also discuss application of the criteria employed by the RO and the AMC.  As to synovitis, a condition that has not been diagnosed in this case, ratings are assigned based on limitation of motion of affected parts, as arthritis.  For arthritis, limitation of motion is to be evaluated under the appropriate diagnostic codes for the parts involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the limitation of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, then a rating of 10 percent is assigned for each major joint or group of minor joints affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a compensable rating can be assigned based on x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 , functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions just described must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Normal range of motion of the ankle joint is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  As demonstrated by the examination reports, left ankle dorsiflexion and plantar flexion have always been within the normal range of motion.  In this case there is no objective evidence of limitation of motion of any joint involved.  Nor does the Veteran allege that he has limitation of motion.  As to the findings of pain on motion, there was no increase after repetitive motion and the finding is consistent with the neurological criteria already discussed, of constant pain.  In short, he has pain due to neurological damage but does not have limitation of motion separable from that neurological manifestation.  Similarly, although he has reported such symptoms as weakness, and instability, the Board finds more probative the examination findings that tend to show that he does not have weakness or instability of his foot due to his service-connected condition.  

Other foot injuries are rated as 10, 20, or 30 percent based on whether they are found to be moderate, moderately severe, or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Here, the evidence does not show more than moderately severe left foot injury.  In this regard, the Veteran is able to ambulate and is only limited as to duration of standing or ambulation.  His symptoms amount to pain and numbness that do not prevent him from functioning although they do limit his functioning somewhat.  Considering all of his symptoms and their severity, the Board finds that the evidence shows no more than moderately severe foot injury.  Therefore, a rating higher than that already provided is not approximated under the criteria for rating other foot injury.  

Also considered by the Board are the reports of clawing of his left foot and whether a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5278 is warranted.  Under Diagnostic Code 5278, a 30 percent rating is assigned for unilateral claw foot where there is marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  Here, not all of the Veteran's toes of the left foot are hammer toes and he does not demonstrate marked contraction of plantar fascia or dropped forefoot.  Hence a rating under those criteria is not warranted.  For single hammertoes, only a noncompensable rating is possible, as provided for at 38 C.F.R. § 4.71a, Diagnostic Code 5282.  

As the Veteran has no musculoskeletal pain on use, a compensable rating is not available based on application of 38 C.F.R. §§ 4.40, 4.45, or § 4.59.  

Next, the Board considers whether a separate rating is warranted for the Veteran's scar.  During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  As the Veteran's claim predated the effective date of the change in rating criteria and he has not requested review under the revised criteria, they are not applicable.  See 73 Fed. Reg. 54710 (October 23, 2008).  

Under the prior version of Diagnostic Code 7801, various ratings are provided for scars other than of the head, face, and neck that are deep or caused limited motion.  38 C.F.R. § 4.118.  The minimum area of the scar or scars for a compensable rating is 6 square inch (39 square centimeters).  Id.  Prior Diagnostic Code 7802 provides a 10 percent rating for scars of other than the head, face, or neck that are superficial and do not cause limitation of motion, and encompass a minimum of 144 square inches (929 square centimeters).  Id.  The difference between a superficial scar and a deep scar is that superficial scars are not associated with underlying soft tissue damage and deep scars are associated with underlying soft tissue damage.  Id.  

The prior version of Diagnostic Code 7803 provided for a 10 percent rating for a superficial unstable scar.  38 C.F.R. § 4.118 (2008).  Note (1) under Diagnostic Code 7803 provided that an unstable scar is one where there is frequent loss of covering of skin over the scar.  Id.  For that set of regulations, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful upon examination.  Id.  

There is one scar at issue here.  Its area is too small for a rating under the earlier version of Diagnostic Code 7801 or 7802.  As all evidence shows that the scar has never been unstable, deep, result in limitation of motion, or resulted in limitation of function, the only question in this case is whether the scar has ever been painful, separate and apart from the pain that is associated with his neurological manifestation as already discussed.  

The only finding regarding pain in the context of the scar is that provided in the 2004 examination report.  That examiner referred to slight pain in the area around the scar as well as pain on deep palpation of the first metatarsal.  Also of note, the 2010 examination report documents that, on palpation, the Veteran had pain of essentially his entire foot.  The Veteran has never mentioned the scar as being painful.  The discussion and diagnosis provided by the examiner in the June 2010 examination report shows that the scar left no residual.  Taking all of this evidence together, the Board finds that the reference in the 2004 report is of pain already discussed arising from damage to the peroneal nerve of that foot.  Therefore, the Board finds that his scar is without separate residual symptomatology of any kind and the criteria for a compensable rating are not approximated.  

The Board has not ignored the vocational rehabilitation report indicating that a combination of the Veteran's service-connected and nonservice-connected disabilities cause him difficulty with balance, limited lifting, twisting, pulling, and climbing, and limited walking and standing for long periods of time.  This is in line with the other evidence of record but, for the reasons already stated, is not evidence that results in a finding that his service-connected left foot disability approximates a higher rating or any additional ratings.  

As noted above, during the March 2010 hearing, the Veteran testified that the problems with his feet began early in his enlistment with heel problems and in his November 2005 notice of disagreement he contended that the pain in his heels and the pain in the dorsal aspect of his feet are two different claims.  The RO has rated his disability based on the criteria of foot injury, other.  All medical evidence, including his examinations and the October 2005 NCS addressed his entire foot and has been considered by the Board.  Based on this evidence and consistent with the Board's discussion above, the Board finds that whether rated based on the criteria for foot injury, other, or based on any other criteria, no increase or additional rating is warranted by separating out the symptoms of his heel from the symptoms of the other parts of his foot.  

The Board has also considered whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Board finds that the rating schedule contemplates all of the symptoms and level of disability resulting from his service-connected residuals of surgery, dorsal nerve entrapment, left foot.  His symptoms are neurological and contemplated by the criteria found at 38 C.F.R. §§ 4.123, 4.124 and § 4.124a, as already discussed.  Furthermore, to the extent that it could be argued that his symptoms fall into the category of a general "other foot injury" the schedule provides for rating disability for any manifestations.  Schedular ratings are provided for disability more severe than what the Veteran has under all of the discussed diagnostic codes.  The Board therefore finds that the first step of Thun is not resolved favorably to the Veteran in this case and declines to remand this matter for referral for extraschedular consideration.  

Because the first step of the Thun analysis is unfavorable to referral for extraschedular consideration, the second step, to which the vocational rehabilitation record regarding time off work and inability to perform job functions appears to apply, is not reached.  Nor does the record reasonably raise a question of entitlement to a total disability rating due to individual unemployability.  The Veteran has indicated that he works full time and the preponderance of evidence tends to show that this is gainful employment.  He has not indicated that he is unemployed or unable to engage in gainful employment.  

Based on the discussion above, the Board concludes that the preponderance of evidence is against assigning a rating higher than the 20 percent that has been assigned or assigning a separate rating.  The 20 percent rating has been effective since the Veteran filed his claim in November 2004.  Facts found do not show that a higher rating is warranted for any period of time since he filed his claim.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 20 percent for residuals of surgery, dorsal nerve entrapment, left foot, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


